Exhibit 10.2

SIXTH AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT

SIXTH AMENDMENT TO DELAYED DRAW TERM LOAN CREDIT AGREEMENT (this “Amendment”),
dated as of June 12, 2013 by and among Par Petroleum Corporation, a Delaware
corporation (the “Borrower”), the Guarantors party hereto (the “Guarantors” and
together with the Borrower, each a “Credit Party” and collectively, the “Credit
Parties”), the undersigned Lenders party hereto, and Jefferies Finance LLC, as
administrative agent (the “Administrative Agent”).

WHEREAS, the Credit Parties, Jefferies Finance LLC, as administrative agent, and
the Lenders party thereto from time to time, entered into that certain Delayed
Draw Term Loan Credit Agreement dated as of August 31, 2012 (as amended by the
First Amendment dated as of September 28, 2012, as amended by the Second
Amendment dated as of November 29, 2012, as amended by the Third Amendment dated
as of December 28, 2012, as amended by the Fourth Amendment dated as of
April 19, 2013, as amended by the Fifth Amendment dated as of June 4, 2013, and
as may be further amended, amended and restated, modified, supplemented,
extended, renewed, restated or replaced from time to time, the “Credit
Agreement”);

WHEREAS, Texadian Energy, Inc. (“Texadian”), a wholly-owned subsidiary of the
Borrower, intends to enter into that certain Texadian Trade Facility, as
permitted under the terms of the Fourth Amendment, and, in connection therewith,
Borrower has requested that the Lenders agree to amend certain provisions of the
Credit Agreement; and

WHEREAS, the Requisite Lenders and the Requisite Tranche B Lenders have agreed
to amend such provisions of the Credit Agreement subject to the terms and
conditions hereof.

NOW, THEREFORE, in consideration of the mutual promises contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto hereby agree as follows:

1. Defined Terms. All capitalized terms used herein (including the recitals
hereto) shall have the respective meaning assigned to such terms in the Credit
Agreement as amended by this Amendment, unless otherwise defined herein.

2. Amendments to Loan Documents.

(a) Section 6.1 of the Credit Agreement is hereby amended to expressly permit
Borrower to pledge its Equity Interests in Texadian to secure the loans and
other obligations of Texadian and certain of its Subsidiaries under the Texadian
Trade Facility.

(b) Section 6.3 of the Credit Agreement is hereby amended by deleting clause
(1) therefrom in its entirety and substituting the following in lieu thereof:
“(1) this Agreement, the other Loan Documents, the JV Company Credit Facility
Documents and the Stock Pledge Agreement dated as of June 12, 2013 by and
between Borrower and BNP Paribas, as administrative agent, to the extent that
the liens granted in such Stock Pledge Agreement are limited to the liens
granted by Borrower to BNP Paribas, as administrative agent, in the Equity
Interests issued by Texadian.”



--------------------------------------------------------------------------------

(c) Section 6.04 of the Credit Agreement is hereby amended to permit any Liens
otherwise permitted under Section 6.01 of the Credit Agreement.

(d) Notwithstanding Section 6.07 and Section 6.23 of the Credit Agreement,
Borrower may (i) make up to an aggregate amount of $5 million of capital
contributions and/or loans to Texadian per year provided that such amounts shall
increase to $15 million per year if the Tranche B Loans have been paid in full
or (ii) pledge its Equity Interests in Texadian to secure the obligations under
the Texadian Trade Facility.

(e) Section 6.24 of the Credit Agreement is hereby amended by deleting clause
(A)(c)(ii) therefrom in its entirety and substitutimg the following in lieu
thereof: “(ii) this Agreement, the other Loan Documents, the JV Credit Agreement
and/or any agreement, document or instrument evidencing the Texadian Trade
Facility to the extent that such encumbrance or restriction applies solely to
Texadian and/or its Subsidiaries.”

(f) The Administrative Agent, Requisite Lenders and Requisite Tranche B Lenders
hereby waive any notice requirements in regards to the prepayment to be made in
accordance with Section 5(b) hereof.

(g) The Administrative Agent and all of the Lenders acknowledge and agree that
notwithstanding any provision set forth in the Credit Agreement, the Tranche B
Lenders listed on Schedule 1 hereto shall be the only Lenders entitled to
receive any portion of the Prepayment or any other prepayment in connection with
the Prepayment to be paid in accordance with Section 5(b) hereof (and the
Lenders (other than the Tranche B Lenders listed on Schedule 1) hereby expressly
waive any right that they may have to any portion of the Prepayment).

(h) The definition of “Excluded Collateral” in Section 2 of the Pledge and
Security Agreement is hereby amended to include the Equity Interests issued by
Texadian and all property and assets of Texadian.

3. Representations and Warranties. Each of the Borrower and each of the
Guarantors hereby confirms, reaffirms and restates the representations and
warranties made by it in the Credit Agreement, as amended hereby, and confirms
that all such representations and warranties are true and correct in all
material respects as of the date hereof. The Borrower and each Guarantor further
represent and warrant (which representations and warranties shall survive the
execution and delivery of this Amendment) to the Lenders that:

(a) The execution, delivery, and performance by each Credit Party of this
Amendment and the consummation of the transactions contemplated hereby, (i) are
within such Credit Party’s governing powers, (ii) have been duly authorized by
all necessary governing action, (iii) do not contravene (x) such Credit Party’s
Organizational Documents or (y) any law or any contractual restriction binding
on or affecting such Credit Party, and (iv) will not result in or require the
creation or imposition of any Lien prohibited by the Loan Documents;

(b) No consent, order, authorization, or approval or other action by, and no
notice to or filing with, any Governmental Authority or any other Person is
required for the due execution, delivery, and performance by any Credit Party of
this Amendment, or the consummation of the transactions contemplated hereby,
except for those consents and approvals that have been obtained or made on or
prior to the date hereof and that are in full force and effect;

 

2



--------------------------------------------------------------------------------

(c) This Amendment has been duly executed and delivered by such Credit Party and
is the legal, valid, and binding obligation of each Credit Party enforceable
against such Credit Party in accordance with its terms, except as such
enforceability may be limited by any applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or transfer, or similar law
affecting creditors’ rights generally and by general principles of equity; and

(d) No Default or Event of Default has occurred and is continuing.

4. Effect of this Amendment. Except as expressly amended, waived or consented to
hereby, the Credit Agreement and the other Loan Documents are ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with their respective terms. The terms of this Amendment shall not be
deemed (i) a waiver of any Default or Event of Default, (ii) a consent, waiver
or modification with respect to any term, condition, or obligation of the
Borrower or any other Credit Party in the Credit Agreement or any other Loan
Document except as expressly set forth above, (iii) a consent, waiver or
modification with respect to any other event, condition (whether now existing or
hereafter occurring) or provision of the Loan Documents or (iv) to prejudice any
right or remedy which the Administrative Agent or any Lender may now or in the
future have under or in connection with the Credit Agreement or any other Loan
Document.

5. Conditions Precedent & Condition Subsequent.

(a) Conditions Precedent. This Amendment shall become effective when, and only
when, (i) all Requisite Lenders and Requisite Tranche B Lenders shall have
executed this Amendment and the Administrative Agent has received counterparts
of this Amendment, duly executed by each Requisite Lender and Requisite Tranche
B Lender, the Borrower and each Guarantor and (ii) the Administrative Agent
shall have received payment from the Borrower for all costs and expenses that
are due and payable under the Loan Documents, including pursuant to Section 7(c)
(the “Amendment Effective Date”).

(b) Condition Subsequent. Within two (2) Business Days after the date hereof,
each of the Tranche B Lenders listed on Schedule 1 hereto shall have received a
prepayment on account of its Tranche B Loan in the applicable amount referenced
on Schedule 1 hereto (the “Prepayment”).

6. Administrative Agent.

(a) The Requisite Lenders and Requisite Tranche B Lenders hereby direct
Administrative Agent to sign that certain Release of Liens Agreement dated as of
even date hereof by and between Administrative Agent, the Borrower, the
Guarantors and Texadian Energy Canada Limited (“Release of Liens Agreement”).

(b) The duties of the Administrative Agent under the “Subordination Paragraph”
set forth in the Release of Liens Agreement will be determined solely by the
express

 

3



--------------------------------------------------------------------------------

provisions thereof. Under such Subordination Paragraph, the Administrative Agent
need perform only those duties that are specifically set forth therein and as
otherwise directed by the Requisite Lenders and Requisite Tranche B Lenders and
no others, and no implied covenants or obligations shall be read into such
Subordination Paragraph.

(c) The Administrative Agent shall promptly deliver to the Lenders any notices
that it receives from BNP (as defined in the Release of Liens Agreement) under
the Release of Liens Agreement or a separate letter from Administrative Agent
describing the contents of any such notice.

7. Miscellaneous.

(a) Survival of Representations and Warranties. All representations and
warranties made in this Amendment or any other document furnished in connection
with this Amendment shall survive the execution and delivery of this Amendment
and such other documents, and no investigation by the Administrative Agent or
the Lenders or any closing of any transaction shall affect the representations
and warranties or the right of the Administrative Agent or the Lenders to rely
upon them.

(b) Notices. All notices required to be made under this Amendment shall be made
in the manner and at the address set forth in Section 10.2 of the Credit
Agreement.

(c) Expenses. The Borrower agrees to pay or reimburse the Administrative Agent
and the Lenders for all reasonable fees and out-of-pocket disbursements incurred
by the Administrative Agent or the Lenders in connection with the preparation,
execution, delivery, administration and enforcement of this Amendment, including
without limitation the reasonable fees and disbursements of counsel for the
Administrative Agent and the Lenders, to the same extent that the Borrower would
be required to do so pursuant to Section 10.4 of the Credit Agreement.

(d) Reference to Credit Agreement. From and after the effectiveness of this
Amendment, all references herein to the Credit Agreement shall mean the Credit
Agreement as amended hereby and as hereafter modified, amended, restated or
supplemented from time to time, and each reference in any other Loan Document to
the Credit Agreement shall mean the Credit Agreement as amended hereby and as
hereafter modified, amended, restated or supplemented from time to time. The
Amendment shall constitute a Loan Document under the Credit Agreement for all
purposes.

(e) Reference to Pledge and Security Agreement. From and after the effectiveness
of this Amendment, all references herein to the Pledge and Security Agreement
shall mean the Pledge and Security Agreement as amended hereby and as hereafter
modified, amended, restated or supplemented from time to time, and each
reference in any other Loan Document to the Pledge and Security Agreement shall
mean the Pledge and Security Agreement as amended hereby and as hereafter
modified, amended, restated or supplemented from time to time.

(f) Severability. If any provision of this Amendment is held by a court of
competent jurisdiction to be invalid or unenforceable, such provision shall be
inapplicable to the extent of such invalidity without affecting the validity or
enforceability of the remainder of this Amendment and the effect thereof shall
be confined to the provision so held to be invalid or unenforceable.

 

4



--------------------------------------------------------------------------------

(g) Section Headings. Section headings herein are included for convenience of
reference only and shall not affect the meaning or interpretation of this
Amendment.

(h) Entire Agreement. This Amendment shall be deemed to be a Loan Document and,
together with the other Loan Documents and the agreements, documents and
instruments contemplated hereby, constitutes the entire understanding of the
parties with respect to the subject matter hereof and thereof, and any other
prior or contemporaneous agreements, whether written or oral, with respect
hereto or thereto are expressly superseded hereby and thereby.

(i) Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, shall be deemed to be an original, and all of which, when taken
together, shall constitute but one and the same Amendment. Delivery of an
executed counterpart of this Amendment by facsimile or .pdf shall be equally as
effective as delivery of an original executed counterpart of this Amendment. Any
party delivering an executed counterpart of this Amendment by facsimile or .pdf
also shall deliver an original executed counterpart of this Amendment but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.

(j) Successors and Assigns. This Amendment shall be binding on and inure to the
benefit of the parties hereto and their heirs, beneficiaries, successors and
assigns. The Credit Parties may not assign this Amendment or any of their
respective rights or obligations hereunder to any Person without the prior
written consent of the Requisite Lenders and the Requisite Tranche B Lenders,
which consent may be withheld or given in each such Lender’s sole discretion.

(k) Governing Law; Venue; Jury Trial. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE CHOICE OF LAW AND VENUE PROVISIONS SET FORTH IN SECTION
10.12 OF THE CREDIT AGREEMENT, AND SHALL BE SUBJECT TO THE JURY TRIAL WAIVER SET
FORTH IN SECTION 10.14 OF THE CREDIT AGREEMENT.

(l) Guarantors. Each Guarantor, for value received, hereby expressly consents
and agrees to the Borrower’s execution and delivery of this Amendment, and to
the performance by the Borrower of its agreements and obligations hereunder.
This Amendment and the performance or consummation of any transaction or matter
contemplated under this Amendment, shall not limit, restrict, extinguish or
otherwise impair any Guarantor’s liability to the Administrative Agent and
Lenders with respect to the payment and other performance obligations of such
Guarantor pursuant to the Guarantees. Each Guarantor hereby ratifies, confirms
and approves its Guarantee and acknowledges that it is unconditionally liable to
the Administrative Agent and Lenders for the full and timely payment of the
Guaranteed Obligations (on a joint and several basis with the other Guarantors).
Each Guarantor hereby acknowledges that it has no defenses, counterclaims or
set-offs with respect to the full and timely payment of any or all Guaranteed
Obligations.

[Remainder of Page Intentionally Left Blank; Signature Pages to Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has duly executed this Sixth
Amendment to Delayed Draw Term Loan Credit Agreement as of the date first
written above.

 

BORROWER:

PAR PETROLEUM CORPORATION,

a Delaware corporation

By:   /s/ R. Seth Bullock   R. Seth Bullock   Chief Financial Officer

 

GUARANTORS:  

PAR PICEANCE ENERGY EQUITY LLC,

a Delaware limited liability company

PAR UTAH LLC,

a Delaware limited liability company

EWI LLC, a Delaware limited liability company

PAR WASHINGTON LLC,

a Delaware limited liability company

PAR NEW MEXICO LLC,

a Delaware limited liability company

HEWW EQUIPMENT LLC,

a Delaware limited liability company

PAR POINT ARGUELLO LLC,

a Delaware limited liability company

 

By: PAR PETROLEUM CORPORATION,

a Delaware corporation, as Sole Member of each of the foregoing companies

      By:   /s/ R. Seth Bullock     R. Seth Bullock     Chief Financial Officer

Signature Page to Sixth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: TEXADIAN ENERGY, INC., a Delaware corporation By:   /s/
R. Seth Bullock   R. Seth Bullock   Vice President and Treasurer

Signature Page to Sixth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

JEFFERIES FINANCE LLC

By:   /s/ J. Paul McDonnell Name:  

J. Paul McDonnell

Title:  

Managing Director

Signature Page to Sixth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

LENDERS (EACH EXECUTING WITH RESPECT TO ITS LOANS AND TRANCHE B LOANS): WB
DELTA, LTD., as a Lender By:   /s/ Mark Strefling Name:   Mark Strefling Title:
  Director

Signature Page to Sixth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

ZCOF PAR PETROLEUM HOLDINGS, L.L.C.,

as a Lender

By:   /s/ Jon Wasserman Name:   Jon Wasserman Title:   Vice President

Signature Page to Sixth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

WATERSTONE OFFSHORE ER FUND, LTD.,

as a Lender

By: Waterstone Capital Management, L.P. By:  

/s/ Jeffrey C. Erb

Name: Jeffrey C. Erb Title: General Counsel PRIME CAPITAL MASTER SPC, GOT WAT
MAC SEGREGATED PORTFOLIO, as a Lender By: Waterstone Capital Management, L.P.
By:  

/s/ Jeffrey C. Erb

Name: Jeffrey C. Erb Title: General Counsel WATERSTONE MARKET NEUTRAL MAC51,
LTD., as a Lender By: Waterstone Capital Management, L.P. By:  

/s/ Jeffrey C. Erb

Name: Jeffrey C. Erb Title: General Counsel WATERSTONE MARKET NEUTRAL MASTER
FUND, LTD., as a Lender By: Waterstone Capital Management, L.P. By:  

/s/ Jeffrey C. Erb

Name: Jeffrey C. Erb Title: General Counsel WATERSTONE MF FUND, LTD., as a
Lender By: Waterstone Capital Management, L.P. By:  

/s/ Jeffrey C. Erb

Name: Jeffrey C. Erb Title: General Counsel

Signature Page to Sixth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

NOMURA WATERSTONE MARKET NEUTRAL FUND LTD., as a Lender By: Waterstone Capital
Management, L.P. By:  

/s/ Jeffrey C. Erb

Name: Jeffrey C. Erb Title: General Counsel WATERSTONE OFFSHORE BLR FUND, LTD.,
as a Lender By: Waterstone Capital Management, L.P. By:  

/s/ Jeffrey C. Erb

Name: Jeffrey C. Erb Title: General Counsel WATERSTONE DISTRESSED OPPORTUNITIES
BLR FUND, LTD., as a Lender By: Waterstone Capital Management, L.P. By:  

/s/ Jeffrey C. Erb

Name: Jeffrey C. Erb Title: General Counsel WATERSTONE OFFSHORE AD BLR FUND
LTD., as a Lender By: Waterstone Capital Management, L.P. By:  

/s/ Jeffrey C. Erb

Name: Jeffrey C. Erb Title: General Counsel

Signature Page to Sixth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

HIGHBRIDGE INTERNATIONAL, LLC,

as a Lender

By: Highbridge Capital Management, LLC,

as Trading Manager

By:   /s/ Jonathan Segal Name:   Jonathan Segal Title:   Managing Director

Signature Page to Sixth Amendment to Delayed Draw Term Loan Credit Agreement



--------------------------------------------------------------------------------

Schedule 1

 

Waterstone Offshore BLR Fund, LTD

   $ 1,185,761.18    Waterstone Distressed Opportunities BLR Fund, LTD    $
84,571.43    Waterstone Offshore AD BLR Fund LTD    $ 228,571.43   